DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/06/21 and 10/18/21 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “moving a coil of an induction heating apparatus relative to the electric motor housing during the heating of the electric motor housing” as recited in claim 6 and claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 9-10 are objected to because of the following informalities: 
Regarding claim 9, “the first stator” in line 14 should be change to –the stator component—to avoid lack of antecedent basis.  
Regarding claim 10, “the primer” should be change to –the primer material—to avoid lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 10,916,989 B2).
Regarding claim 1, Ishikawa teaches a method of hot drop fastening of components, the method comprising: 

providing a second machine component (10); 

    PNG
    media_image1.png
    628
    551
    media_image1.png
    Greyscale

causing the first machine component (4) to expand by delivering a predetermined amount of energy to the first machine component (4), wherein the predetermined amount of energy is based on one or more properties of the coating (col 9 ln 14-17 teaches the shell 4 is heated in the shrink fitting process, and the predetermined amount of energy is heating temperature of the nonmagnetic film 3A); 

    PNG
    media_image2.png
    211
    626
    media_image2.png
    Greyscale

inserting the second machine component (10) into the passageway of the expanded first machine component (4); and 
permitting the first machine component (4) to cool with the first machine component (4) inserted in the passageway thereby fastening the first machine component (4) with the second machine component (10) by the first machine component contracting as it cools (col 9, ln 1-5).

    PNG
    media_image3.png
    249
    637
    media_image3.png
    Greyscale

Regarding claim 2, Ishikawa teaches providing the first machine component carrying the coating comprises providing an electric motor housing (4) carrying a primer material (3A); providing the second machine component comprises providing a stator component (10); and the delivering the predetermined amount of energy to the electric motor housing (4) comprises heating the electric motor housing (4) to a temperature: greater than a first temperature needed to cause the passageway of the electric motor housing to expand to a size sufficient to receive the stator component in the passageway of the electric motor housing; and less than a second temperature that would cause the one or more properties of the primer to degrade (col 4 ln 40-50).

    PNG
    media_image4.png
    261
    630
    media_image4.png
    Greyscale

Regarding claim 3, Ishikawa teaches the heating the electric motor housing comprises heating the electric motor housing to a temperature of between about 215⁰C and 250⁰C (temperature < 150⁰C, col 4 ln 47).
Regarding claim 9, Ishikawa teaches an electric motor (100A, fig 8) comprising:
an electric motor housing (4) defining a passageway; 
a primer material (3A) on the electric motor housing (4), the primer material having one or more properties (PET or PEN properties); and 
a stator component (10), the stator component (10) and the electric motor housing (4) being mutually hot drop fastened by a hot drop method comprising: 
causing the electric motor housing (4) to expand by delivering a predetermined amount of energy to the electric motor housing (4), wherein the predetermined amount of energy delivered to the electric motor housing is based on the one or more properties of the primer material (col 9 ln 14-17 teaches the shell 4 is heated in the shrink fitting process, and the predetermined amount of energy is heating temperature of the nonmagnetic film 3A);
inserting the stator component (10) into the passageway of the expanded electric motor housing (4); and 
permitting the electric motor housing (4) to cool with the stator component (10) inserted in the passageway thereby fastening the electric motor housing (4) with the stator component (10) by the electric motor housing contracting as it cools (col 9, ln 1-5).
Regarding claim 10, Ishikawa teaches the stator component (10) and the electric motor housing (4) are mutually hot drop fastened by the hot drop method delivering the predetermined amount of energy to the electric motor housing (4) by: heating the electric motor housing (4) to a temperature: greater than a first temperature needed to cause the passageway of the electric motor housing (4) to expand to a size sufficient to receive the stator component (10) in the passageway of the electric motor housing (4); and less than a second temperature that would cause the one or more properties of the primer (3A) to degrade (col 4 ln 40-50).
Regarding claim 11, Ishikawa teaches the stator component (10) and the electric motor housing (4) are mutually hot drop fastened by the hot drop method heating the electric motor housing (4) by: heating the electric motor housing to a temperature of between about 215⁰C and 250⁰C (temperature < 150⁰C, col 4 ln 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Tremelling et al. (WO 2014/158260 A1).
Regarding claims 4 and 12, Ishikawa teaches the claimed invention as set forth in claims 3 and 11, Ishikawa further teaches the causing the electric motor housing (4) to expand by delivering the predetermined amount of energy to the electric motor housing (4) comprises heating the electric motor housing (col 9 ln 14-17).  However, IShikawa does not teach heating the electric motor in an oven.
Tremelling teaches a method for making a composite frame for electric machine having a step of heating the electric motor in an oven (page 7 ln 30-33) to improve lateral stiffness or bending resistance (page 9 ln 8-9).

    PNG
    media_image5.png
    122
    587
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ishikawa’s method of hot drop fastening of components with heating the electric motor in an oven as taught by Tremelling.  Doing so would improve lateral stiffness or bending resistance.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Newcomb et al. (US 10,637,321 B1).
Regarding claims 5 and 13, Ishikawa teaches the claimed invention as set forth in claims 3 and 11, Ishikawa further teaches the causing the electric motor housing (4) to expand by delivering the predetermined amount of energy to the electric motor housing (4) comprises heating the electric motor housing (col 9 ln 14-17).  However, Ishikawa does not teach heating the electric motor using induction heating.
Newcomb teaches a method of making a motor housing having a step of heating the electric motor using induction heating (col 3 ln 20-22) to control radial thermal expansion of the motor housing (col 2 ln 63-64).

    PNG
    media_image6.png
    211
    501
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ishikawa’s method of hot drop fastening of components with heating the electric motor using induction heating as taught by Newcomb.  Doing so would control radial thermal expansion of the motor housing (col 2 ln 63-64).

Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the heating the electric motor housing using the induction heating comprises moving a coil of an induction heating apparatus relative to the electric motor housing during the heating of the electric motor housing as recited in claim 6, or the heating the electric motor housing using the induction heating comprises applying power to a coil of an induction heating apparatus, based on the one or more properties of the primer, at a predetermined de-rating level for a predetermined period of time for preventing the one or more properties of the primer to degrade as recited in claim 7, or the applying power to the coil of the induction heating apparatus comprises, based on one or more of an adhesion property of the primer and/or a rust prevention property of the primer, at a predetermined de-rating level for a predetermined period of time for preventing the adhesion and/or rust prevention properties of the primer to degrade as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (US 2002/0073621 A1) teaches a composite motor housing is used with a motor of a window regulator. A magnet is inserted within the housing to assist the motor in spinning. A ferrous magnet housing lines the interior surface of the body portion of the motor housing to prevent the magnetic field produced by the magnet from escaping from the motor housing and affecting other components of the vehicle door. A bearing is molded into the top portion of the motor housing. In an alternative embodiment, the motor housing is formed of a ferrous matrix composite material, eliminating the need for the ferrous magnet housing. In another alternative embodiment, the bearing is integrated into the top portion of the motor housing, eliminating the need for a molded in bearing.
Tang et al. (CN 107947479 A) teaches a solid phase-based heat conducting material of motor stator component for electric vehicle and a packaging method thereof, comprising a motor shell body, and a stator iron core and a stator winding in the motor shell body, a motor shell main body is opened with several water circulation channel are respectively the exposed air-gap between the stator winding and the motor shell main body at the two ends of the stator iron core, filled with solid-phase heat storage material layer. in the gap between the end part of stator winding and machine shell main body, filling the flexible solid phase high heat conduction material, and increases the water circulation channel inside the motor shell body, overcomes the original motor winding and shell the air gap between the radiating problem caused by low thermal conductivity, can fast transmit the heat of the winding end to the shell, prevent the motor local temperature too high to achieve good temperature control performance of the vehicle drive motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834